Exhibit 10(b)(ii)

AMENDMENT No. 2 TO

RICHARDSON ELECTRONICS, LTD. EMPLOYEES STOCK OWNERSHIP PLAN

(As Amended and Restated Effective June 1, 1997)

RICHARDSON ELECTRONICS, LTD., a Delaware corporation, hereby amends the
Richardson Electronics, Ltd. Employees Stock Ownership Plan, as previously
amended and restated effective June 1, 1997 and as thereafter further amended
(the “Plan”), as follows:

1. The following sentence is added to Section 2.1l(c) of the Plan effective for
Plan Years and Limitation Years beginning after May 31, 1998:

In addition to the foregoing, “Compensation” shall include any amount which is
contributed or deferred by the Employer at the election of such Participant and
which is not includable in the gross income of such Participant by reason of
Section 132(f)(4) of the Code.

2. The following sentence is added to Section 6.1(b) of the Plan effective
June 2, 2002:

Effective for Plan Years beginning on or after June 2, 2002, the preceding
sentence shall read as follows: “The Participants who shall be eligible to
receive an allocation under this Section 6.1 with respect to a Plan Year shall
be limited to Participants who are Employees on the last work day of such Plan
Year (including Participants who incurred a Termination of Employment on such
date) and who are credited with a Year of Service for such Plan Year.”

3. Section 7.4 of the Plan is deleted and the following is substituted in its
place effective June 1, 2002:

7.4 Crediting of Forfeitures

(a) Forfeitures, if any, occurring during the Plan Year pursuant to
Section 18.3(d) and allocated from the Forfeiture Suspense Accounts shall be
allocated among the Employer Contribution Accounts of all Participants eligible
to receive an allocation of the Employer’s contribution under Section 6.1(a) in
the proportion that the Compensation paid or accrued to each such Participant
during such Plan Year bears to the Compensation paid or accrued to all such
Participants during such Plan Year. Forfeitures to be allocated with respect to
the Plan Year ending June 1, 2002 shall include the amounts treated as
forfeitures pursuant to Section 18.3(g). This Section 7.4(a) shall not apply to
Plan Years beginning on or after June 2, 2002.

(b) Forfeitures occurring in Plan Years beginning on or after June 2, 2002 shall
be used to pay the expenses of administering the Plan (including



--------------------------------------------------------------------------------

reimbursing the Employer for such expenses paid by it) and to restore the
Accounts of Participants in accordance with Section 18.3(i). Any forfeitures
arising during such a Plan Year but not utilized pursuant to the preceding
sentence shall be allocated among the Employer Contribution Accounts of all
Participants eligible to receive an allocation of the Employer’s contribution
under Section 6.1(a) in the proportion that the Compensation paid or accrued to
each such Participant during such Plan Year bears to the Compensation paid or
accrued to all such Participants during such Plan Year.

4. Effective for distributions on or after October 17, 2000, the fourth sentence
of Section 9.1(d) is deleted.

5. The following sentence is added to Section 9.8(b) of the Trust effective
June 1, 2002:

This Section 9.8(b) shall not apply to dividends on Stock paid to the Trust in
Plan Years beginning on or after June 2, 2002.

6. Section 9.8(c) is added to the Plan to read as follows, effective with
respect to dividends on Stock paid to the Trust in Plan Years beginning on or
after June 2, 2002:

(c) Effective with respect to dividends on Stock paid to the Trust in Plan Years
beginning on or after June 2, 2002, the following procedures shall govern the
distribution and reinvestment of dividends paid on Stock:

 

  (1) All dividends on Stock received by the Trust during a Plan Year shall be
held by the Trustee in a short-term interest-bearing bank account or in a money
market mutual fund (the “Dividend Fund”) pending disposition in accordance with
this Section 9.8(c). Expenses of administering the Plan may be charged against
the Dividend Fund, to the extent forfeitures available pursuant to
Section 7.4(b) are insufficient for this purpose. Any administration expense
paid from the Dividend Fund shall first be charged against the earnings received
from said bank account or mutual fund and the remainder shall be charged against
dividends on Stock paid to said bank account or mutual fund.

 

  (2)

As of the last day of each Plan Year, the balance in the Dividend Fund
(including earnings thereon) shall be divided into “Part I” and “Part II.” Part
I shall consist of that portion of such balance multiplied by a fraction whose
numerator is the total value of the Employer Contribution

 

- 2 -



--------------------------------------------------------------------------------

 

Account balances (determined without regard to the Dividend Fund) as of such day
of Participants who are not 100% vested in such balances as of such day and
whose denominator is the total value of the Employer Contribution Account
balances (determined without regard to the Dividend Fund) as of such day of all
Participants. Part II shall consist of the remainder of the balance in the
Dividend Fund as of such day. The term “Part I Participant” as used herein shall
mean, with respect to a Plan Year, a Participant whose Employer Contribution
Account was used in the numerator of the fraction used to determine Part I of
the Dividend Fund for such Plan Year. The term “Part II Participant” as used
herein shall mean, with respect to a Plan Year, a Participant whose Employer
Contribution Account was used in the denominator of the fraction used to
determine Part I of the Dividend Fund for such Plan Year and who is not a Part I
Participant.

 

  (3) As of the last day of each Plan Year, there shall be allocated to the
Employer Contribution Account of each Part I Participant and each Part II
Participant for such Plan Year their respective shares of the balance of the
Dividend Fund on that day. Each such Participant’s share shall be determined by
multiplying such balance by a fraction whose numerator is the value of his
Employer Contribution Account balance (determined without regard to the Dividend
Fund) as of such day and whose denominator is the total value of the Employer
Contribution Account balances (determined without regard to the Dividend Fund)
as of such day of all such Participants.

 

  (4) No later than the last day of the 90-day period following the end of each
Plan Year, Part I of the Dividend Fund shall be used to purchase additional
shares of Stock. Notwithstanding the preceding sentence, there shall be
subtracted from Part I any expenses incurred by the Plan in connection with
purchasing Stock. The shares so purchased shall be allocated pro rata among the
Employer Contribution Accounts of each Part I Participant at the end of such
Plan Year according to their respective shares of the balance of the Dividend
Fund, determined in accordance with Section 9.8(c)(3).

 

- 3 -



--------------------------------------------------------------------------------

  (5) No later than the last day of the 90-day period following the end of each
Plan Year, that portion of Part II of the Dividend Fund not consisting of
dividends on Stock shall be used to purchase additional shares of Stock.
Notwithstanding the preceding sentence, there shall be subtracted from such
portion of Part II any expenses incurred by the Plan in connection with
purchasing Stock. The shares so purchased shall be allocated pro rata among the
Employer Contribution Accounts of each Part II Participant at the end of such
Plan Year according to their respective shares of the balance of the Dividend
Fund, determined in accordance with Section 9.8(c)(3).

 

  (6) As soon as practicable following the last day of each Plan Year, the
Administrator shall notify each Part II Participant of his share of the balance
of the Dividend Fund as of such day, other than that portion of such share which
is to be reinvested in Stock pursuant to Section 9.8(c)(5). The notification
shall advise such Participant that he may irrevocably elect in writing what
whole-number percentage of the amount indicated in such notification should be
distributed to him in cash and what whole-number percentage should be invested
by the Plan in Stock (net of any expenses incurred by the Plan in connection
with such distribution or investment) and that in the event he does not return
to the Administrator his written election within a reasonable period (as
specified by the Administrator in such notification), the entire amount
indicated in such notification shall be invested by the Plan in Stock. No later
than the last day of the 90-day period following the end of such Plan Year, that
portion of Part II for a Plan Year which is subject to such elections:

 

  (i) Shall be (A) distributed to Part II Participants in cash, (B) used to
purchase shares of Stock on behalf of Part II Participants or (C) some
combination of Clauses (A) and (B), in accordance which such elections; and

 

  (ii) Shall be used to purchase additional Stock in the case of any such
Participant not returning an election for such Plan Year to the Administrator in
a timely fashion.

 

- 4 -



--------------------------------------------------------------------------------

Notwithstanding the preceding sentence, there shall be subtracted from the
amount distributed and the amount used to purchase additional Stock any expenses
incurred by the Plan in connection with making cash distributions or purchasing
Stock, as the case may be. Stock which is purchased shall be allocated to the
Employer Contribution Accounts of the Part II Participants for whose benefit
such Stock was purchased.

 

  (7) Stock allocated to the Employer Contribution Accounts of Part I
Participants pursuant to Section 9.8(c)(4) shall be subject to the vesting
provisions of Section 8.4(c) and shall not be Annual Additions. Stock allocated
to the Employer Contribution Accounts of Part II Participants pursuant to
Section 9.8(c)(5) shall be 100% vested and shall not be Annual Additions. Cash
distributions to Part II Participants pursuant to Section 9.8(c)(5) shall not be
Eligible Rollover Distributions [within the meaning of Section 9.10(b)(4)] and
shall not be subject to the requirements of Section 9.1(d).

7. Sections 18.3(g) through 18.3(j) are added to the Plan to read as follows
effective June 1, 2002:

(g) Section 18.3(d) shall not apply to Participants who terminate employment on
or after June 2, 2002. Notwithstanding Section 18.3(d), the balances in all
Forfeiture Suspense Accounts at June 1, 2002 shall be treated as forfeitures and
shall be allocated in accordance with Section 7.4(a) for the Plan Year ending on
said date as if all Participants as to whom such Forfeiture Suspense Accounts
had been established had incurred 5 consecutive Breaks in Service on said date.
In the event any Participant described in the preceding sentence returns to the
employment of the Employer or any Related Employer on or after June 2, 2002 and
before incurring 5 consecutive Breaks in Service, there shall be credited to his
Employer Contribution Account (by using accumulated forfeitures for this purpose
and thereafter, to the extent necessary, by means of a special contribution from
Employer for this purpose) the amount which had been transferred to his
Forfeiture Suspense Account.

(h) If a Participant terminates his employment on or after June 2, 2002, any
portion of his Account (including any amounts credited after his

 

- 5 -



--------------------------------------------------------------------------------

termination of employment) not payable to him under Section 9.1 shall be
forfeited by him upon the complete distribution to him of the vested portion of
his Account, if any, subject to the possibility of reinstatement as described in
Section 18.3(i). For purposes of this Section 18.3(h), if the value of a
Participant’s Vested Account Balance is zero, he shall be deemed to have
received a distribution of his vested interest immediately following termination
of employment. All amounts so forfeited shall be held in a short-term
interest-bearing bank account or in a money market mutual fund pending
disposition in accordance with Section 7.4(b).

(i) If a Participant forfeits any portion of his Account under Section 18.3(h)
but again becomes an Employee after such date, the amount so forfeited shall be
re-credited to his Account, but only if he repays to the Plan (without interest)
the amount previously distributed to him under Section 9.1, before the earlier
of:

(1) 5 years after the date of his re-employment; or

(2) The date he incurs 5 consecutive Breaks in Service following the date of the
distribution.

If a Participant is deemed to have received a distribution pursuant to
Section 18.3(h) and resumes employment before 5 consecutive Breaks in Service,
he shall be deemed to have repaid such distribution on the date of his
re-employment. Upon such an actual or deemed repayment, the provisions of the
Plan shall thereafter apply as if no forfeiture had occurred. The amount to be
re-credited pursuant to this Section 18.3(i) shall be derived first from the
forfeitures, if any, which as of the date of re-crediting have yet to be applied
as provided in Section 7.4(b) and, to the extent such forfeitures are
insufficient, from a special contribution to be made by the Employer for this
purpose.

(j) If a Participant elects not to receive the vested portion of his Account
following his termination of employment, the non-vested portion of his Account
shall be forfeited after the Participant has incurred 5 consecutive Breaks in
Service. The amount so forfeited shall be held in a short-term interest-bearing
bank account or in a money market mutual fund pending disposition in accordance
with Section 7.4(b).

 

- 6 -



--------------------------------------------------------------------------------

Dated this 24TH day of May, 2002.

 

RICHARDSON ELECTRONICS, LTD. By  

/s/ William G. Seils

  William G. Seils  

Senior Vice President,

General Counsel and Secretary

 

- 7 -